DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 7 September 2021.
Claims 1-4 are currently amended.
Claims 1-4 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
Claim 1 recites a collection of steps. Accordingly, at step 1, the claimed invention is found to fall within the statutory category of processes [see MPEP 2160.03].
Step 2A – prong one:

The claim recites “selecting a CPU model” which is a mental process [e.g. identifying a CPU, see MPEP 2106.04 (a)(2) III].
The claim recites “obtaining a maximum allowable surface temperature value Tcmax of the CPU model by looking up a table” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene” which is a mental process [i.e. a simple calculation (multiplication) which may be performed mentally with or without physical aid, see MPEP 2106.04 (a)(2) III].
The claim recites “comparing the CPU surface temperature value Tc with the maximum allowable surface temperature value Tcmax of the CPU model, determining that the heat sink supports the CPU model if the CPU surface temperature value Tc is lower than or equal to the maximum allowable surface temperature value Tcmax of the CPU model, and determining that the heat sink does not support the CPU model” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “returning to the step of selecting a CPU model to reselect a CPU model with a lower case temperature if the CPU surface temperature value Tc is greater than the maximum allowable surface temperature value Tcmax of the CPU model” which is a mental process as shown for previous steps.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “for evaluating a Purley CPU heat sink in advance”; however, this merely generally links the judicial exception to a field of use. Generally linking a judicial exception to a field of use does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(h)].
The claim recites “obtaining a ventilation volume in a scene”; however, this is mere data gathering activity which insignificant extra-solution activity. Insignificant extra-solution activity does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)].
Considering the claim as a whole, there is data gathering for the judicial exception and the judicial exception with a general link to a field of use, so the judicial exception is not integrated into a practical application.. Accordingly, at step 2A – prong two, the claim is found to be directed to the judicial exception.
Step 2B:
As noted for step 2A – prong two, there is a general link to a field of use; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2016.05(h).
As noted for step 2A there is an obtaining step which amount to insignificant extra-solution activity. Note that no particular manner of “obtaining” is claimed, so the “obtaining” may be well-understood, routine, and convention “obtaining” such as “Receiving or transmitting data over a network” or “Storing and retrieving information in memory”. Well-understood, routine, and conventional data gathering activity does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(g) and MPEP 2106.05(d)].


Regarding claim 2:
The recites “building a computer model by using heat dissipation simulation software, and obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model” which but for the recitation of generic computer functionality is a process which may be carried out mentally with or without physical aid [as evidenced by, for example, pages 20-21 of Rau (2013)]. Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “establishing a physical scene by using a wind tunnel measuring device, in the physical scene, arranging a CPU or a heat block under the heat sink, monitoring a temperature change of the heat sink while controlling power consumption of the CPU or the heat block, and obtaining the thermal resistance Rca by calculation, and performing a wind tunnel analysis on a structure of the heat sink, and determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene”; however, this well-understood, routine, and conventional data gathering activity 

Regarding claim 4:
The claim recites “selecting different Purley CPU models” which is a mental process [e.g. identifying CPUs, see MPEP 2106.04 (a)(2) III]
The claim recites “performing comparison on maximum allowable surface temperature values Tcmaxs of the Purley CPU models” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “classifying the Purley CPU models into a supportable category and a unsupportable category based on the maximum allowable surface temperature values Tcmax of the Purley CPU models” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
The claim recites “determining a Purley CPU model in the supportable category as an applicable CPU model” which is a mental process [i.e. “collecting and comparing known information”, see MPEP 2106.04 (a)(2) III].
Accordingly, this does not change the nature of the judicial exception such that it is other than a mental process and the reasoning provided for claim 1 applies, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Arroyo (US 20060263912 A1) in view of Wong (WONG, HENRY, AND TIEN-YU TOM LEE. "Thermal evaluation of a PowerPC 620 multi-processor computer." In Twelfth Annual IEEE Semiconductor Thermal Measurement and Management Symposium. Proceedings, pp. 73-80. IEEE, 1996) [further evidence provided by Evanson (NICK EVANSON, Explainer: What is Chip Binning, TechSpot, obtained from https://www.techspot.com/article/2039-chip-binning/ on 25 May 2021, (2020) 25 pages)].

Examiner’s notes are marked EN.

Regarding claim 1, Arroyo discloses a method for evaluating a CPU heat sink in advance ([0001]: “the present invention relates to systems and arrangements to assess the thermal performance of a thermal solution based upon the ability of a device under test (DUT) to operate in accordance with electrical performance criteria”; [0024]: “Turning to the drawings, FIG. 1 illustrates an embodiment of a system 100 to assess the thermal performance of a component.” and fig 2. EN: “DUT” includes the “thermal assembly” including CPU and heatsink, see fig 2.), comprising following steps:
([0030]: “Likewise, the characteristic curves of the air-moving devices (which may, for instance, be described largely by attributes such as maximum pressure drop and maximum airflow rate) may be combined into system-level values.” EN: “airflow rate” [e.g. cubic-feet per minute] is volume. See also Applicant’s specification at [0026].);
selecting a CPU model and obtaining a maximum allowable surface temperature value Tcmax of the CPU model by looking up a table ([0035]: “Test controller 170 may communicate with test manager 195 to associate the serial number with information about the DUT such as the lot and bin associated with the die. … test manager 195 may determine a maximum junction temperature for the DUT based upon the serial number and transmit the maximum junction temperature to test controller 170.”; fig 4:415 and [0066]: “Flowchart 400 continues to determine maximum junction temperature(s) for the die of a DUT based upon the project objective(s) and the die characterization data (element 415).” EN: “DUT” includes the “thermal assembly” including CPU and heatsink, see fig 2. As understood in the art, the “bin” corresponds to model, as evidenced by Evanson (2020).);
comparing the CPU surface temperature value Tc with the maximum allowable surface temperature value Tcmax of the CPU model (fig 4:455 and [0071]: “Once an operating junction temperature for the die is determined, the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455).”),
determining that the heat sink supports the CPU model if the CPU surface temperature value Tc is lower than or equal to the maximum allowable surface temperature value Tcmax of the CPU model ([0042]: “test controller 170 may project the operating junction temperature of the DUTs via the multiple customer installation models and sort the DUTs based upon maintenance of an operating junction temperature at the die that is lower than the maximum junction temperature of at least one of the customer installation models.”; [0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455). Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”), and
determining that the heat sink does not support the CPU model ([0042]: “test controller 170 may project the operating junction temperature of the DUTs via the multiple customer installation models and sort the DUTs based upon maintenance of an operating junction temperature at the die that is lower than the maximum junction temperature of at least one of the customer installation models.”; [0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455). Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”) and returning to the step of selecting a CPU model ([0022]: “In some embodiments, a project objective may be multifaceted, passing and sorting DUTs, which satisfy different criteria.”; [0035]: “Test controller 170 may provide an interface for a technician to test each DUT in a line or bin of DUTs.”; [0036]: “The multi-faceted project objectives may pass DUTs with different maximum junction temperatures but sort these DUTs into different bins based upon, e.g., reliability and performance, or passage of the DUT in accordance with one or more customer installation models.” EN: these citations are exemplary, much of the disclosure indicates repeating the process for multiple DUTs.) to reselect a CPU model with a lower case temperature if the CPU surface temperature value Tc is greater than the maximum allowable surface temperature value Tcmax of the CPU model ([0064]: “For example, a first bin may receive all the DUTs that meet the worst-case maximum junction temperatures because they may be distributed to any of the customer installations. However, project objectives may allow a DUT to pass thermal assessment testing when the DUTs that satisfy the maximum junction temperatures for a particular customer installation model. That customer installation model may only represent a small quantity of the designated customer installations so only a small quantity of DUTs may be sorted into the corresponding bin for that customer model.” EN: One of ordinary skill will understand that this discloses that for a customer installation there are two cases: i) the failing DUT precedes the passing DUT, or ii) the passing DUT precedes the failing DUT. The claim limitation corresponds to case i.).
Arroyo does not explicitly disclose obtaining a thermal resistance Rca of a heat sink by looking up a table;
obtaining a power consumption value by looking up a table;
obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene.
However, Wong teaches obtaining a thermal resistance Rca of a heat sink by looking up a table (P77:fig 9, P79:fig 11, P80:fig 12, and P79:§5.8: “Use the experimental data form Figure 9. This data was taken approximately 25.4 mm in front of the heat sink. Correlate with data from Figure 11 and Figure 12, where air speed and air temperature 25.4 mm in front of the both heat sinks is approximately 1.3 m/s and 40 "C respectively. The corresponding heat sink thermal resistance is 1.4 C/W.”);
obtaining a power consumption value by looking up a table (P76:fig 7 and ¶2: “Equation (1) is plotted in Figure 7 with thermal resistance is on the vertical axis and power dissipation of the die on the horizontal axis.”; P79:§5.8:¶1: “From equation (l), the junction temperature is calculated for power values of 30, 25, and 20 Watts.”);
obtaining a product of the thermal resistance Rca of the heat sink and the power consumption value as a CPU surface temperature value Tc in the scene (P76:eq 1 and P79:§5.8:¶1: “From equation (l), the junction temperature is calculated for power values of 30, 25, and 20 Watts.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo in view of the teachings of Wong to include “for 
As regards applicability to a “Purley” CPU, as shown above, one of ordinary skill in the art would understand that the methods of both Arroyo and Wong are applicable to determine/design a heat sink compatible with a CPU in a given environment. Further, the methods are not dependent upon a “codename” (such as Purley) of the processor and are applicable to conventional cpu/heat sink combinations (e.g. cpu with a heat sink in an enclosure). As disclosed in the instant specification, “Purley” CPUs are conventional CPUs for which a heat sink may be used, i.e. at [0003] – “conventional CUPs [sic, CPUs], for example, the latest version of CPU on the Purley platform, are widely used. The maximum power consumption of the latest version of Intel Purley CPU has increased to a level above 250W Considering the wide application of Intel Purley CPU, the design of the Purley CPU heat sink is becoming more and more important.” Accordingly, it would have been obvious to one of ordinary skill in the art 
	
Regarding claim 3, Arroyo discloses the method according to claim 1 (with combined teachings as shown above),
wherein [junction temperature] is obtained by measurement through following steps:
establishing a physical scene by using a wind tunnel measuring device (fig 1 and [0026]: “System 100 includes enclosure 110 coupled with a test controller 170 and a DUT scanner 190 and a test manager 195 coupled with test controller 170. Test controller 170 provides a user interface for a technician to allow the technician to power up server 122 and set environmental conditions for functional testing and temperature performance assessment of the DUT. Enclosure 110 houses servers such as 120 and 122, vents 124, a management controller module 130, a power module 140, a blower 150, and a switch module 160. Enclosure 110 may house multiple servers sharing common management controllers, power modules, switch modules, blowers, and switch modules to reduce the number of potential component failures and the physical distribution of such support equipment.”; [0028]: “In particular, a blower 150 may draw air from the front of enclosure, through servers 120 and 122, and exhaust the air through the back of blower 150 or the back of enclosure. In many embodiments, blower 150 is set to maintain a maximum speed for testing. In other embodiments, the speed of blower 150 may be monitored so the environmental conditions within enclosure 110 may be accurately characterized.”),
([0039]-[0040]: “In response to initiation of temperature testing 180, test controller 170 requests a measurement of the characteristic of a thermal sensor in the die. Upon receipt of the measured characteristic such as a magnitude of a resistance, current, or voltage, test controller 170 evaluates the characteristic based upon the calibration data for the thermal sensors to determine measured junction temperature at the location of the thermal sensor. … When the environmental conditions of enclosure 110 do not match the operating conditions of a customer installation model received from test manager 195, the operating junction temperature for the die is calculated by modifying the measured junction temperature to project the operating junction temperature based upon differences between the environment of enclosure 110 for the DUT and the environmental conditions characterized for the customer installation model.”) while controlling power consumption of the CPU or the heat block ([0058]: “Thermal constant determiner 334 may determine whether the die has reached a steady-state temperature by, e.g., measuring the time elapsed during burn-in testing or functional testing. In many embodiments, thermal constant determiner 334 may assure that several time constants have elapsed since the application of power to the die before measuring the junction temperature of the die.”);
performing a wind tunnel analysis on a structure of the heat sink ([0040]: “When the environmental conditions of enclosure 110 do not match the operating conditions of a customer installation model received from test manager 195, the operating junction temperature for the die is calculated by modifying the measured junction temperature to project the operating junction temperature based upon differences between the environment of enclosure 110 for the DUT and the environmental conditions characterized for the customer installation model.”).
Arroyo does not explicitly disclose the thermal resistance Rca of the heat sink;
obtaining the thermal resistance Rca by calculation;
determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene.
However, Wong teaches [obtaining] the thermal resistance Rca of the heat sink [by measurement by]:
obtaining the thermal resistance Rca by calculation (P77:fig 9, P79:fig 11, P80:fig 12, and P79:§5.8: “Use the experimental data form Figure 9. This data was taken approximately 25.4 mm in front of the heat sink. Correlate with data from Figure 11 and Figure 12, where air speed and air temperature 25.4 mm in front of the both heat sinks is approximately 1.3 m/s and 40 "C respectively. The corresponding heat sink thermal resistance is 1.4 C/W.”);
determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene (P79:§5.8: “From these results, it is safe to use the passive heat sink to cool a PowerPC 620 processor which is 20 Watts or less in order to maintain a junction temperature of 85 oC.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo in view of the teachings of Wong to include “the thermal resistance Rca of the heat sink; obtaining the thermal resistance Rca by calculation; determining a range of CPU power consumption due to heat generation supported by the heat sink in conjunction with a ventilation volume of the physical scene” by using the methods of 

Regarding claim 4, Arroyo discloses the method according to claim 1 (with combined teachings as shown above), wherein the selecting the CPU model (“Purley CPU” is obvious as shown for claim 1) comprises:
selecting different CPU models ([0064]: “For example, a first bin may receive all the DUTs that meet the worst-case maximum junction temperatures because they may be distributed to any of the customer installations. However, project objectives may allow a DUT to pass thermal assessment testing when the DUTs that satisfy the maximum junction temperatures for a particular customer installation model. That customer installation model may only represent a small quantity of the designated customer installations so only a small quantity of DUTs may be sorted into the corresponding bin for that customer model.” EN: the bins correspond to models as shown for claim 1);
performing comparison on maximum allowable surface temperature values Tcmaxs of the CPU models ([0071]: “the test equipment may compare the operating junction temperature with the corresponding maximum junction temperature to determine whether the DUT passes or fails the thermal assessment testing (element 455).”);
classifying the CPU models into a supportable category and a unsupportable category based on the maximum allowable surface temperature values Tcmax of the CPU models ([0071]: “Advantageously, even if the operating temperature for the DUT fails in accordance with one or more of the customer installation models, the DUT may satisfy the maximum junction temperature for at least one of the models and pass the thermal assessment testing. The DUT may then be assigned to a bin based upon the customer installation model for which the DUT passed the thermal assessment testing (element 460).”); and
determining a CPU model in the supportable category as an applicable CPU model ([0071] as shown for the preceding limitations).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Arroyo and Wong as applied to claim 1 above, and further in view of  Mohan (MOHAN, R., AND P. GOVINDARAJAN. "Experimental and CFD analysis of heat sinks with base plate for CPU cooling." Journal of mechanical science and technology 25, no. 8 (2011): pp2003-2012).

Regarding claim 2, Arroyo discloses the method according to claim 1 (with combined teachings as shown above).
Arroyo does not explicitly disclose wherein the thermal resistance Rca of the heat sink is obtained by heat dissipation simulation through following steps:
building a computer model by using heat dissipation simulation software, and

However, Mohan teaches wherein the thermal resistance Rca of the heat sink is obtained (P2007:Table 3:last column; P2008:figs 4-7) by heat dissipation simulation (PP2005-2007:§3: e.g. Title – “CFD simulation approach”) through following steps:
building a detailed computer model by using heat dissipation simulation software (PP2005-2007:fig 2 and §3: e.g. “The CPU heat sink with base plate is attached to the CPU together with a fan. The mainboard and all the other components are enclosed in a chassis. There are many other heat sources in addition to the CPU. Some of them are on the mainboard (e.g., northbridge chip), some of them are attached to the mainboard (e.g., memory modules) and some of them are in the chassis volume (e.g., DVD). The CFD 3D chassis model is shown in Fig. 2.”), and
obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model (P2007:Table 3:last column; P2008:figs 4-7; P2007:§4:¶1: “The chassis model with different combination heat sinks was analyzed by CFD simulations. … The thermal resistance curve is shown in Fig. 4.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Arroyo and Wong in view of the teachings of Mohan to include “wherein the thermal resistance Rca of the heat sink is obtained by heat dissipation simulation through following steps: building a detailed computer model by using heat dissipation simulation software, and obtaining the thermal resistance Rca by using a temperature simulation function of the detailed computer model” by substituting the experimental apparatus of Wong with the simulation of Mohan which is a simple substitution of one known element [experimental .

Response to Arguments
Specification
Applicant (P6:¶¶5-8):
The symbol “®” has been added following the term "Intel" in the specification.
Applicant respectfully submits that, according to the information published on https://www.intel.cn/content/www/cn/zh/products/platforms/details/purley.html, Purley is used as the name of the CPU platform series, but it is not a trademark.
CUPs in paragraphs [0003], [0009] [0022] have been replaced by CPUs, and the word "reversing" in paragraph [0025] has been replaced by "traversing".
Withdrawn of the objection is respectfully requested.
Examiner’s response:
All objections to the specification are withdrawn in view of the amendment.

Claim Rejection
Applicant (P6:¶¶9-10):
"CUP" in claim 4 has been replaced by "CPU".
Withdrawn of the objection is respectfully requested.
Examiner’s response:


Claim Rejections under 35 U.S.C. §112
Applicant (P7:¶¶1-4):
Claims 1-4 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph.
The expression "repeating previous steps" in claim I has been replaced by "returning to the step of selecting a CPU model".
The word "detailed" in claim 2 has been deleted.
Withdrawal of the rejection under 35 U.S.C. 112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph is respectfully requested.
Examiner’s response:
All rejections under 35 USC §112 are withdrawn in view of the amendment.

Claim Rejections under 35 U.S.C. §103
Applicant (P7:¶3-P8:¶3):
Arroyo fails to teach the following features of amended claim 1: [limitation omitted]
…
According to the present invention, the power consumption value of the CPU is obtained by looking up a table, and the product of the thermal resistance Rea of the heat sink and the power consumption value is used as the CPU surface temperature value Tc in the scene. In this way, whether the CPU is supported by the heat sink can be evaluated in advance, that is, 
In contrast, Arroyo teaches obtaining the operating junction temperature for the die subject to operating conditions while coupled with the thermal assembly. Paragraph [0040] of Arroyo states that "the operating junction temperature for the die is calculated by modifying the measured junction temperature to project the operating junction temperature based upon differences between the environment of enclosure 110 for the DUT and the environmental conditions characterized for the customer installation model." According to Arroyo, the measured junction temperature is determined by using thermal sensors.
The solution of Wong is also based on experimental data obtained in the operating condition. Specifically, Wong discloses that "a voltmeter and ammeter was used to measure the voltage and current from which the heat dissipation (Qtop) was calculated.", and that "the junction temperature is calculated for heat dissipation values". As can be seen, the heat sink and the CPU of Wong are evaluated in the operating condition.
Examiner’s response:
The examiner respectfully disagrees. In particular, the argument relies on the notion that using a table of data excludes experimental data. Please consider, claim 2 provides for obtaining such data through simulation (analogous to experimental as regards the argument). In other words, a table may be constructed from experimental (or simulated) data and the claimed “by looking up a table” includes any manner of considering such table data by, for example, viewing a graph of the table data or randomly choosing a table value. Further, as regards the argument “whether the CPU is supported by the heat sink can be evaluated in advance, that is, evaluated 
In summary, the argument is found unpersuasive since “by looking up a table” does not exclude obtaining experimental data as the table data and as regards “in advance” the prior art method of Wong appears to disclose that which is necessary to be considered “in advance”. Accordingly, the rejections are maintained.

Claim Rejections under 35 U.S.C. §101
Applicant (P9:¶¶2-8):
Claim 1 relates to evaluating a heat sink, and specifically to a process for determining whether the heat sink support a CPU model in advance.
The above method for evaluating a Purley CPU sink improves the technical field of server internal cooling and heat dissipation. As discussed in the above comments on the inventiveness, the above method for evaluating a Purley CPU heat sink of claim 1 can achieve the improvement of the efficiency for evaluation a heat sink.
MPEP 2106.0S(f) recites that, for claim limitations that do not amount to more than a recitation of the words "apply it" ( or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners should explain why they do not meaningfully limit the claim in an eligibility rejection.

Further, it is clearly that claim 1 involves the heat sink not merely as a tool to perform an
existing process.
Therefore, claim 1 brings significantly more than the judicial exception.
Claims 2 to 4 includes the similar features to claim 1. Therefore, withdrawal of the rejection under 35 USC 101 is respectfully requested.
Examiner’s response:
The examiner respectfully disagrees.
As regards a practical application, the argument relies on the notion that “The recitation of claim limitations cover a solution to an identified problem with restriction on how the result is accomplished and description of the mechanism for accomplishing the result”. Please consider, “For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception,” [MPEP 2106.04 II.A.2]. As shown in the rejection the “solution” is a judicial exception accompanied by a field of use limitation and data gathering; and, although the argument asserts a restriction, it does not particularly point out how the field of use and data gathering (individually or in the context of the claim as a whole) meaningfully “restrict” the claim. As regards claiming significantly more than the judicial exception itself, the argument does not point out how the field of use and data gathering (individually or in the context of the 

Conclusion
Claims 1-4 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170262558 A1	otsuka; akihiro et al.
Discussing determining thermal conductivity in view of thickness associated with contact pressure between a CPU and heat sink.
CHIRIAC, VICTOR. "Steady-State and Transient Thermal Performance Optimization of Power Automotive Modules." In International Electronic Packaging Technical Conference and Exhibition, vol. 43604, pp. 371-378. 2009.
Discussing choosing components to place on printed circuit boards in view of thermal constraints of the system, e.g. choosing an integrated circuit in view of the system thermal budget

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147